DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of components" at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the plurality of components” will be treated as “the plurality of printing device components”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PG Pub. 2019/0,095,313 A1) [hereafter Xu], and further in view of Cho, Seung-Jin (PG Pub. 2014/0,013,156 A1) [hereafter Cho].

As per claim 1, Xu teaches:
A non-transitory machine-readable medium containing instructions executable by a processor to cause the processor to: generate a plurality of statistical features corresponding to an event code associated with a particular component of a device using retrieved event log data of the device; (Xu, ¶ [0053], system logs that track the status and performance of various components, ¶ [0054], identifying a set of log patterns and generating features that characterize system status)
classify a status of the particular component using a classifier resulting from a machine learning mechanism applied to the plurality of statistical features; and (Xu, ¶ [0054], failure prediction module uses the extracted features to predict failure and interpretation module identifies cuases for predicted failures, ¶ [0018], ¶ [0021], machine learming, ¶ [0044], identify components that are likely to be the source of a failure and take action to mitigate failure)
perform an action associated with the particular component based on the classified status (Xu, ¶ [0055], take a mitigating or preventative action)
Xu does not specifically teach:
the monitored device is a printing device
However, Cho in an analogous art teaches:
printing device sending accumulated data regarding each of the units in the device for analysis (Cho, ¶ [0029])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Cho into the method of Xu to provide a method of monitoring components in a printing device.  The modification would be obvious because such information helps accurately diagnose various errors generated and determine causes for the errors (Cho, ¶ [0006]).

As per claim 2, the rejection of claim 1 is included and Xu further teaches:
wherein the instructions executable to perform the action comprise instructions executable to determine a probability that the particular component caused a failure of the printing device (Xu, ¶ [0039], probability score)

As per claim 3, the rejection of claim 1 is included and Xu further teaches:
wherein the instructions executable to perform the action comprise instructions executable to provide a recommendation whether the particular component caused a failure of the printing device (Xu, ¶ [0055], maintenance module suggesting various mitigating or preventative actions)

As per claim 4, the rejection of claim 1 is included and Xu further teaches:
wherein the retrieved event log data comprises event log data between a previous printing device intervention and a day the printing device failed (Xu, ¶ [0040], timestamp for each alert means such events generated in between alerts are able to be analyzed)

Claim 8 is a controller claim reciting similar limitations to the machine-readable medium claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above.  In addition Xu discloses the following differences not recited in claim 1:
a controller comprising a processor in communication with a memory resource (Xu, Fig. 7, Fig. 8, ¶ [0053], processor, memory)
create a pattern of failure of the particular component (Xu, ¶ [0036], ¶ [0031], log pattern for failure)
determine a probability that the particular component caused the failure of the printing device based on the pattern of failure (Xu, ¶ [0021], probability of failure, ¶ [0036], ¶ [0031], log pattern for failure, ¶ [0044], weights for log patterns)

As per claim 10, the rejection of claim 8 is included and Xu further teaches:
wherein the instructions executable to determine the probability further comprise instructions executable to determine an accuracy and precision associated with the particular component causing the failure of the printing device (Xu, ¶ [0044], sum of weights)

Claim(s) 5, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cho, and further in view of Sampath et al. (PG Pub. 2008/0,126,860 A1) [hereafter Sampath].

As per claim 5, the rejection of claim 1 is incorporated:
Xu and Cho do not disclose:
create for the event code a series of a number of times the event code occurred in a particular time period
However, Sampath in an analogous art teaches:
keeping track of the frequency of detected events (Sampath, ¶ [0088-0099])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sampath into the combined method of Xu and Cho to provide a method to create for the event code a series of a number of times the event code occurred in a particular time period.  The modification would be obvious because a frequency higher than normal can be indicators of problems in the system (Sampath, ¶ [0088]).

As per claim 11, the rejection of claim 8 is incorporated:
Xu and Cho do not disclose:
wherein the printing device is a multifunctional printing device and the particular component is a fuser
However, Sampath in an analogous art teaches:
multi-function printer and a fuser (Sampath, ¶ [0057], multi-function machine, ¶ [0067], fuser)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sampath into the combined method of Xu and Cho to provide a method wherein the printing device is a multifunctional printing device and the particular component is a fuser.  The modification would be obvious because fuser is an essential component in a laser printer to produce image using a toner.

Claim 12 is a method claim reciting similar limitations to the machine-readable medium claims 1, 4, 5 combined and is rejected for the same reasons set forth in connection of the combined rejections of claims 1, 4, 5 above.

As per claim 13, the rejection of claim 12 is included and Xu further teaches:
providing a confidence level to the status of the particular component based on a result of the status classification (Xu, pr. [0021], probability of predicted failure)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cho, and further in view of Schultz et al. (US Pat. 6,952,820 B1) [hereafter Schultz].

As per claim 7, the rejection of claim 1 is incorporated and Cho further teaches:
providing state information for each components in a printing device (Cho, ¶ [0029])
Xu and Cho do not disclose:
wherein the event code comprises a plurality of octets that represent an instruction received by the printing device and associated with a plurality of printing device components including the particular component that happened during a failure of the printing device
However, Schultz in an analogous art teaches:
using octets to send and receive instructions (Schultz, col. 6, lines 16-46, col. 12, line 61 – col. 13, line 37, instructions represented by octets)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Schultz into the combined method of Xu and Cho to provide a method wherein the event code comprises a plurality of octets that represent an instruction received by the printing device and associated with a plurality of printing device components including the particular component that happened during a failure of the printing device.  The modification would be obvious because using octets allow compacting a program and allow free up memory space in the programmable memory (Schultz, col. 2, lines 15-20).

Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cho, and further in view of OFFICIAL NOTICE.

As per claim 6, the rejection of claim 1 is incorporated and Cho further teaches:
providing state information for each components in a printing device (Cho, ¶ [0029])
Xu and Cho do not disclose:
wherein the event code comprises a plurality of octets that represent a plurality of printing device components including the particular component and provide information related to each one of the plurality of components
However, examiner takes OFFICAL NOTICE that:
using octets to represent components are well-known in the art
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate well-known method of using octets to represent components into the combined method of Xu and Cho to provide a method wherein the event code comprises a plurality of octets that represent a plurality of printing device components including the particular component and provide information related to each one of the plurality of components.  The modification would be obvious because using octets helps keep data compact.

As per claim 9, the rejection of claim 8 is incorporated:
Xu and Cho do not disclose:
generate the plurality of statistical features by calculating mean, mode, quantile, variance, and standard deviation values of grouped variables of the event log data
However, examiner takes OFFICAL NOTICE that:
calculating mean, mode, quantile, variance, and standard deviation values of grouped variables of the event log data is well-known in the art
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate well-known method of calculating various statistical values into the combined method of Xu and Cho to provide a method to generate the plurality of statistical features by calculating mean, mode, quantile, variance, and standard deviation values of grouped variables of the event log data.  The modification would be obvious because calculating mean, mode, quantile, variance, and standard deviation values is a well-known statistic values that help to statistically interpret the obtained data values.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cho, Sampath, and further in view of OFFICIAL NOTICE.
As per claim 13, the rejection of claim 1 is incorporated and Xu further teaches:
providing state information for each components in a printing device (Cho, ¶ [0029])
Xu, Cho and Sampath do not disclose:
wherein the event code comprises a plurality of octets that represent a plurality of printing device components including the particular component and provide information related to each one of the plurality of components
However, examiner takes OFFICAL NOTICE that:
using octets to represent components are well-known in the art
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate well-known method of using octets to represent components into the combined method of Xu, Cho and Sampath to provide a method wherein the event code comprises a plurality of octets that represent a plurality of printing device components including the particular component and provide information related to each one of the plurality of components.  The modification would be obvious because using octets helps keep data compact.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cho, Sampath, and further in view of Kaushal et al. (PG Pub. 2010/0,138,026 A1) [hereafter Kaushal].

As per claim 15, the rejection of claim 12 is incorporated and Sampath further teaches:
retrieving data associated with an event including descriptive information of the event, printing device usage information scanning (Sampath, ¶ [0144], usage history, failure history of components, ¶ [0076], provide information on faults)
Xu, Cho and Sampath do not disclose:
data comprises intervention information
However, Kaushal in an analogous art teaches:
recording repair intervention in an autonomous learning system (Kaushal, ¶ [0058]
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Kaushal into the combined method of Xu, Cho, and Sampath to provide a method wherein the data comprises intervention information.  The modification would be obvious because intervention history shows a user how often the unit had been serviced.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

PG Pub. 2020/0,349,047 A1 discloses detecting system components’ contribution to the malfunction of system using machine learning by the data obtained from event logs and analyzing the logged data and applying statistics.
PG Pub. 2019/0,241,092 A1 discloses a predictive maintenance on vehicle components by performing statistical analysis on data obtained from logs.
PG Pub. 2013/0,272,723 A1 discloses remotely monitoring printing devices on a network by obtaining status information logs and analyzing the logged data statistically.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        June 4, 2022